Citation Nr: 1101732	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  09-46 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total disability evaluated based upon individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from June 1943 to May 
1945.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a December 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDING OF FACT

The competent evidence of record indicates the Veteran's service-
connected disability renders him unable to secure or follow 
substantially gainful employment.


CONCLUSION OF LAW

The criteria for a total disability evaluation based on 
individual unemployability due to service-connected disability 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no 
purpose would be served by undertaking an analysis of whether 
there has been compliance with the notice and duty to assist 
requirements set out in the Veterans Claims Assistance Act (VCAA) 
of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Entitlement to TDIU requires the presence of impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  Consideration may be given to 
the Veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his age 
or to the impairment caused by non-service-connected 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16, 4.19 (2010).  In reaching such a 
determination, the central inquiry is "whether the Veteran's 
service-connected disabilities alone are of sufficient severity 
to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).

The law provides that a total disability rating may be assigned 
where the schedular rating is less than total, when the person is 
unable to secure or follow a substantially gainful occupation as 
a result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one disability ratable at 
40 percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  See 38 C.F.R. § 
4.16(a).  For the purpose of one 60 percent disability or one 40 
percent disability in combination, disabilities resulting from a 
common etiology will be considered as one disability.  See 38 
C.F.R. § 4.16(a)(2) (2010).

The Veteran is service-connected only for bilateral hearing loss 
evaluated as 80 percent disabling.  As the Veteran's single 
service-connected disability is evaluated as at least 60 percent 
disabling, the Veteran's disability evaluation meets the criteria 
for schedular consideration of TDIU.  Id.  Thus, the Veteran is 
eligible to receive TDIU benefits.

For reasons stated immediately below, the Board finds that the 
evidence of record demonstrates that the Veteran's service-
connected disability renders him unable to secure and follow a 
substantially gainful occupation.

The Veteran was provided a VA examination in September 2008.  
Following review of the claims file and examination of the 
Veteran, the VA examiner noted the Veteran experiences severe to 
profound sensorineural loss with poor speech recognition 
bilaterally.  The VA examiner noted that, while he would likely 
be limited to jobs that did not require a lot of oral 
communication, the Veteran does quite well in a face-to-face, 
one-on-one setting.  The VA examiner opined that the Veteran 
would be able to perform any job for which he is otherwise 
qualified if it is well-suited to the severely hearing impaired.

Significantly, the record contains a statement from Dr. Sinks, a 
private audiologist.  In her statement, Dr. Sinks noted that the 
Veteran had difficulty finding employment following service due 
to his inability to pass physical examinations due to his hearing 
loss.  Dr. Sinks also noted the Veteran reported being unable to 
effectively use the telephone due to speech discrimination 
problems.  Finally, Dr. Sinks opined that the Veteran's severe 
hearing loss and tinnitus have essentially rendered him 
unemployable, as he would need to avoid working in any 
environment in which there is any noise.  Further, Dr. Sinks 
opined that the Veteran's disabilities would prevent verbal 
communication face-to-face and by telephone and would 
significantly impair employability in most job assignments with 
or without adaptation.

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated 
that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  In addition, the Court specifically stated that 
entitlement need not be established beyond a reasonable doubt, by 
clear and convincing evidence, or by a fair preponderance of the 
evidence.  Under the benefit of the doubt doctrine established by 
Congress, when the evidence is in "relative equipoise, the law 
dictates that the Veteran prevails."

In the instant case, even though the VA examiner provided a 
negative opinion regarding employability, the Board finds that 
the evidence is at least is equipoise that the Veteran's 
bilateral hearing loss precludes the Veteran's employment.  In 
this regard, the Board acknowledges Dr. Sink's December 2009 
opinion also refers to tinnitus, for which service connection has 
not been awarded.  However, the Board notes Dr. Sinks mentions 
tinnitus only once in her opinion, and proceeds to note that the 
Veteran's hearing loss would be exacerbated in a noisy 
environment and would significantly impair his employability.  

As such, resolving all doubt in favor of the Veteran, based on 
Dr. Sinks' December 2009 opinion, the Board concludes that a 
grant of TDIU is warranted, under 38 C.F.R. § 4.16(a).  The 
benefit sought on appeal is accordingly granted.


ORDER

Entitlement to TDIU is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


